                                         Case 5:20-cv-05799-LHK Document 255 Filed 09/29/20 Page 1 of 1




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                     Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                          ORDER FOR RESPONSE TO EMAILS
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                  18          The parties shall file a response to the five emails that were filed at ECF Nos. 248, 249,

                                  19   250, 252, and 254 by Wednesday, September 30 at noon Pacific Time.

                                  20   IT IS SO ORDERED.

                                  21
                                  22   Dated: September 29, 2020

                                  23                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  24                                                   United States District Judge
                                  25
                                  26
                                  27
                                  28                                                    1
                                       Case No. 20-CV-05799-LHK
                                       ORDER FOR RESPONSE TO EMAILS
